NOTICE: NOT FOR OFFICIAL PUBLICATION.
          UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS
                               NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE
                                       _

                  HARRISON WILLIS, Plaintiff/Appellant,

                                         v.

   DENTISTS BENEFITS INSURANCE COMPANY, Defendant/Appellee,
              __________________________________

                  DR SID S STEVENS, Defendant/Appellee.


                              No. 1 CA-CV 16-0390
                                FILED 4-20-2017


           Appeal from the Superior Court in Maricopa County
                          No. CV2015-051465
               The Honorable Aimee L. Anderson, Judge

                                  AFFIRMED


                                   COUNSEL

Harrison Willis, Scottsdale
Plaintiff/Appellant

The Hassett Law Firm PLC, Phoenix
By Myles P. Hassett, Jamie A. Glasser, Casey J. Frank
Counsel for Defendant/Appellee Dentists Benefits Insurance Company
                  WILLIS v. DENTISTS BENEFITS, et al.
                         Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Peter B. Swann and Judge Kent E. Cattani joined.


K E S S L E R, Judge:

¶1           Harrison Willis appeals from the superior court’s order
designating him a vexatious litigant. Finding no abuse of discretion, we
affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In 2013, Willis filed a malpractice lawsuit against his dentist.
Because Willis failed to comply with the expert witness requirements set
forth in Arizona Revised Statutes (“A.R.S.”) section 12-2603 (2004),1 the
superior court dismissed the action without prejudice. Approximately two
years later, Willis filed a new complaint against the dentist’s malpractice
insurer, Dentists Benefits Insurance Company (“DBIC”), which is the
subject of this appeal. The complaint alleged that DBIC conspired to
“scam” Willis “out of [a] $7.5 million dollar lawsuit” against the dentist.

¶3             DBIC timely moved to dismiss Willis’s complaint for failure
to state a claim under Arizona Rule of Civil Procedure (“Rule”) 12(b)(6).
The superior court granted DBIC’s motion with leave to amend. Willis then




1     We cite the current version of applicable statutes when no revision
material to this case has occurred.




                                      2
                  WILLIS v. DENTISTS BENEFITS, et al.
                         Decision of the Court

filed an amended complaint, and DBIC again moved to dismiss.2 This time,
the superior court denied DBIC’s motion.

¶4             Meanwhile, DBIC filed a motion to designate Willis a
“vexatious litigant” pursuant to A.R.S. § 12-3201 (2016).3 After initially
deferring its ruling on DBIC’s motion to consider additional pleadings, the
superior court ultimately granted the motion. The signed order designated
Willis as a “vexatious litigant” and prohibited him from filing “a new
pleading, motion, or other document with the Court without first seeking
leave of the Court and receiving the Court’s permission to make such
filing.”

¶5           Willis appealed from the order. Thereafter, the superior court
dismissed the case for lack of prosecution.

                              DISCUSSION

¶6            The only issue on appeal is the propriety of the superior
court’s order designating Willis a vexatious litigant.4 Because the order is
a grant of injunctive relief, we have jurisdiction pursuant to A.R.S. § 12-
2101(A)(5)(b) (2011). See Madison v. Groseth, 230 Ariz. 8, 13 n.8, ¶ 16 (App.


2       Willis filed his amended complaint on July 1, 2015. Pursuant to
Rules 6 and 15, DBIC had until July 21 to file a responsive pleading. Ariz.
R. Civ. P. 15(a)(5) (requiring a party to respond to an amended pleading
within ten days); Ariz. R. Civ. P. 6(a)(2) (excluding Saturdays, Sundays, and
legal holidays from the calculation of time periods under ten days); Ariz. R.
Civ. P. 6(c) (providing an additional five days for mailing). DBIC timely
filed its motion to dismiss the amended complaint on July 20, 2015. The
superior court clearly explained the application of these rules to Willis.

3      DBIC’s attorney clarified at oral argument that the motion to
designate Willis as a vexatious litigant applied only to this case, “not to
other possible cases.”

4        Willis also appealed from the dismissal without prejudice and from
multiple interlocutory orders. In an order dated August 31, 2016,
Department M of this court dismissed the appeal for lack of jurisdiction “as
to all issues other than the vexatious litigant order.” See McMurray v. Dream
Catcher USA, Inc., 220 Ariz. 71, 74, ¶ 4 (App. 2009) (citation omitted)
(holding that a dismissal without prejudice is not a final appealable
judgment).



                                     3
                    WILLIS v. DENTISTS BENEFITS, et al.
                           Decision of the Court

2012). We review a grant of injunctive relief for an abuse of discretion.
Flying Diamond Airpark, LLC v. Meienberg, 215 Ariz. 44, 47, ¶ 9 (App. 2007)
(citation omitted); see De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.
1990) (citations omitted) (“We review the district court’s vexatious litigant
order for an abuse of discretion.”).

¶7             As this court has previously acknowledged, “courts possess
inherent authority to curtail a vexatious litigant’s ability to initiate
additional lawsuits.” Madison, 230 Ariz. at 14, ¶ 17 (citations omitted).
Because a litigant’s access to courts is a fundamental right, however,
vexatious litigant orders “must be entered sparingly and appropriately.”
Id. (citation omitted).

¶8            Effective January 1, 2016, the Arizona Legislature enacted
A.R.S. § 12-3201, which authorizes the superior court to designate a pro se
party as a “vexatious litigant” and to prohibit him or her from filing “a new
pleading, motion or other document without prior leave of the court.”
A.R.S. § 12-3201(A), (B) (2016).5 The statute defines “vexatious conduct” to
include any of the following:

       Unreasonably expanding or delaying court proceedings. . . .
       Engaging in abuse of discovery or conduct in discovery that
       has resulted in the imposition of sanctions against the pro se
       litigant. . . . Repeated filing of documents or requests for relief
       that have been the subject of previous rulings by the court in
       the same litigation.

A.R.S. § 12-3201(E)(1)(b), (d), (f).

¶9           Here, the record reflects that Willis repeatedly filed pleadings
claiming that DBIC was in default even after the superior court had



5       The statute grants the authority to designate a vexatious litigant to
“the presiding judge of the superior court or a judge designated by the
presiding judge.” A.R.S. § 12-3201(A). By Administrative Order No. 2014-
134, the Presiding Judge of the Maricopa County Superior Court ordered
that “[i]f the request to declare a litigant vexatious is specific to the case in
which the request was filed . . . the judge assigned to that case shall retain
the request, hold any hearing necessary, and issue a ruling on the vexatious
litigant request relating to that case.” In re Vexatious Litigant Requests,
Admin. Order No. 2014-134 (Nov. 19, 2014).



                                       4
                  WILLIS v. DENTISTS BENEFITS, et al.
                         Decision of the Court

expressly ruled otherwise.6 See A.R.S. § 12-3201(E)(1)(f). In so doing, Willis
unreasonably expanded and delayed the proceedings. See A.R.S. § 12-
3201(E)(1)(b). In addition, the record indicates that Willis engaged in an
“abuse of discovery or conduct in discovery that has resulted in the
imposition of sanctions.” See A.R.S. § 12-3201(E)(1)(d). Willis did not (1)
provide a disclosure statement, (2) respond to DBIC’s discovery, or (3)
participate in joint filings, as required under the Rules. The superior court
sanctioned Willis for his conduct, yet it continued. In summary, Willis
engaged in “vexatious conduct” as that term is defined by statute.

¶10            On appeal, Willis argues only that when DBIC filed its
vexatious litigant motion, he had filed only three motions. He claims that
DBIC’s motion was based on his conduct in the earlier malpractice action,
not the present case. The superior court, however, deferred ruling on the
vexatious litigant motion for almost one year during which time Willis filed
numerous additional pleadings. Accordingly, the vexatious litigant order,
which was limited to this case only, was based on a year’s worth of
vexatious conduct, not simply three motions.7

¶11           We can understand Willis’s frustration as a layperson
pursuing litigation. However, the superior court repeatedly explained to
Willis why there were no defaults and Willis continued to request default
based on his misunderstanding of the rules. There is sufficient evidence in
the record to support the superior court’s order designating Willis as a
vexatious litigant. The superior court’s order did not extend beyond the
underlying lawsuit and was thus appropriately limited in scope.
Accordingly, the superior court did not abuse its discretion.

                              CONCLUSION

¶12          For the foregoing reasons, we affirm the superior court’s
order deeming Willis a vexatious litigant. DBIC has requested attorneys’
fees on appeal pursuant to A.R.S. §§ 12-341 and -349. On appeal, Willis has
continued to argue that DBIC defaulted, a claim which is without merit or


6      Notably, on appeal, Willis continues to argue that he is entitled to a
default judgment against DBIC even after Department M of this Court ruled
that this Court does not have jurisdiction over this issue.

7      Since Willis does not argue on appeal that the other provisions of
A.R.S. § 12-3201 were not met, he has waived such argument and we do not
address those elements. State v. McCall, 139 Ariz. 147, 164 (1983) (holding
issue not raised in opening brief is waived on appeal).


                                      5
                  WILLIS v. DENTISTS BENEFITS, et al.
                         Decision of the Court

legal support, and over which Department M of this Court has previously
ruled that this Court has no jurisdiction. Willis has also repeatedly sought
reconsideration of the Department M order, without substantial
justification. Willis’s claims as to the default and motions for
reconsideration are unsupported by the law and the record and Willis’s
repeated assertion of this claim has unreasonably expanded this litigation.
However, exercising our discretion, we deny DBIC’s fee application but
grant it its reasonable costs on appeal contingent upon compliance with
Arizona Rule of Civil Appellate Procedure 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        6